[Cite as U.S. Bank Natl. Assoc. v. Heller, 2011-Ohio-4410.]



         Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 95966




                    U.S. BANK NATIONAL ASSOCIATION

                                                              PLAINTIFF-APPELLEE

                                                     vs.

                            MICHAEL A. HELLER, ET AL.
                                                              DEFENDANTS-APPELLANTS




                                             JUDGMENT:
                                              DISMISSED


                                       Civil Appeal from the
                                 Cuyahoga County Common Pleas Court
                                      Case No. CV-702596
                                           

      BEFORE:      Boyle, P.J., Jones, J., and Rocco, J.

      RELEASED AND JOURNALIZED:                September 1, 2011

FOR APPELLANT

Michael A. Heller, pro se
333 Babbitt Road
Suite 323
Euclid, Ohio 44123




ATTORNEYS FOR APPELLEE

Sara M. Petersmann
Kimberlee S. Rohr
Joanne Wu
Lerner, Sampson & Rothfuss
120 East Fourth Street
8 Floor
 ht




Cincinnati, Ohio 45202




MARY J. BOYLE, P.J.:
                                                

       {¶ 1} Defendant-appellant, Michael Heller, appeals from the trial court’s judgment

granting summary judgment to plaintiff-appellee, U.S. Bank National Association (“U.S.

Bank”), and ordering that Heller’s home be foreclosed.        We dismiss this appeal for lack of a

final appealable order.

       {¶ 2} U.S. Bank filed a complaint for foreclosure in August 2009.              In November

2009, Heller filed a petition for Chapter 7 bankruptcy, and the foreclosure action was

automatically stayed.     The bankruptcy stay was lifted in April 2010.

       {¶ 3} In May 2010, U.S. Bank moved for summary judgment, which a magistrate

granted in July 2010.     Heller filed objections to the magistrate’s decision in August 2010.

In October 2010, the trial court adopted the magistrate’s decision and ordered a decree of

foreclosure to U.S. Bank.     Significantly, the trial court failed to rule on Heller’s objections.

       {¶ 4} Under Civ.R. 53(D)(4)(d), “[i]f one or more objections to a magistrate’s decision

are timely filed, the court shall rule on those objections.”       This court has interpreted that

language as mandatory, i.e., a trial court is required to explicitly overrule or sustain any

timely filed objection.     Peric v. Buccilli, 8th Dist. No. 80805, 2002-Ohio-6234, ¶5-8.

Other courts have determined the same.         See Schueler v. Schubert, 9th Dist. No. 25192,

2010-Ohio-6495; In re J.V., 10th Dist. No. 04AP-621, 2005-Ohio-4925; Ludwick v. Ludwick,

12th Dist. No. CA2002-08-017, 2003-Ohio-2925; In re Talbert, 5th Dist. No. CT2008-0031,
                                              

2009-Ohio-4237; Chan v. Total Abatement Specialist & Remodelers, 1st Dist. No. C-070275,

2008-Ohio-1439; and In re F.D.M., 2d Dist. No. 23021, 2009-Ohio-5609.

        {¶ 5} The record reveals that the trial court did not even state that it had considered

Heller’s objections, let alone overrule them.       Accordingly, we find that the trial court’s

judgment adopting the magistrate’s decision is not a final appealable order.

        Appeal dismissed.

        It is ordered that appellee recover from appellant costs herein taxed.

        It is ordered that a special mandate be sent to said court to carry this judgment into

execution.

        A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.




MARY J. BOYLE, PRESIDING JUDGE

LARRY A. JONES, J., and
KENNETH A. ROCCO, J., CONCUR

KEY WORDS:

95966